JUDGMENT
Aquilino, Judge:
The plaintiffs having commenced this action and applied for immediate equitable relief; and the defendants having responded with a motion to dismiss the complaint; and the court in slip op. 95-148,19 CIT 1104, 901 F.Supp. 338 (1995), having granted in part and denied in part defendants’ motion and having denied plaintiffs’ application but granted them limited discovery; and the plaintiffs having thereafter interposed a motion for summary judgment in lieu of trial on their remaining cause of action; and the defendants having cross-*372moved for judgment on their record or for summary judgment; and the court in slip op. 96-38,20 CIT 277, 920 F.Supp. 178 (Feb. 16,1996), having denied defendants’ motion and granted plaintiffs’ motion upon extensive findings of fact and conclusions of law, including that the information presented gives reason in the mind of an ordinarily intelligent person to believe that Italians continue to engage in large-scale driftnet fishing in the Mediterranean Sea in defiance of the law of Italy and of the rest of the world and that identification of Italy under the High Seas Driftnet Fisheries Enforcement Act, 16 U.S.C. § 1826a(b)(1)(B), has been unlawfully withheld and unreasonably delayed and that the defendant Secretary of Commerce’s decision not to make such identification has been an abuse of discretion and not in accordance with that law; and the court having directed the parties to confer and present within 30 days a proposed form of final judgment; and the parties having forwarded such a form; and the court having afforded the parties an opportunity to be heard in support of or opposition to the proposed judgment; Now, therefore, in conformity with the foregoing, cited decisions of the court, and after due deliberation, it is
Ordered, adjudged and decreed that Count One of plaintiffs’ complaint be, and it hereby is, dismissed; and it is further
Ordered, adjudged and decreed that plaintiffs’ motion for summary judgment on Count Two of their complaint be, and it hereby is, granted; and it is further hereby
Ordered, adjudged and decreed that Italy is a nation for which there is reason to believe that its nationals or vessels are conducting large-scale driftnet fishing beyond the exclusive economic zone of any nation and that its identification under the High Seas Driftnet Fisheries Enforcement Act, 16 U.S.C. § 1826a(b)(1)(B), has been unlawfully withheld and unreasonably delayed and that the defendant Secretary of Commerce’s decision not to make such identification has been an abuse of discretion and not in accordance with that law; and it is further hereby
Ordered that, within ten (10) days of the date hereof pursuant to 16 U.S.C. § 1826a(b)(1)(B), the United States Secretary of Commerce (i) identify Italy as a nation for which there is reason to believe that its nationals or vessels are conducting large-scale driftnet fishing beyond the exclusive economic zone of any nation and (ii) notify the President of the United States and the nation of Italy of this identification.